             Case 19-30460-lkg       Doc 18       Filed 05/22/19   Page 1 of 1



                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

In re:                                        )
                                              )
                                              )
LEO TIGUE                                     ) Case No. 19-30460
                                              )
  Debtor(s).                                  ) Chapter 13
                                              )


                         NOTICE OF CHANGE OF ADDRESS

       Comes now Debtor(s), LEO TIGUE and through his/her attorney, and informs the
Court, his/her Creditors, and all parties in interest, of their new address:

         180 Portmarnock Lane
         Saint Charles, MO 63304


                                  PROOF OF SERVICE

        The undersigned hereby states that a true copy of the foregoing was sent to the
following people that were not served electronically, via first class mail postage prepaid
on this 22nd day of May, 2019.

Russell C. Simon
Chapter 13 Trustee
24 Bronze Pointe
Swansea, IL 62226
                                                       _/s/Julia Black
U.S. Trustee                                             J.D. GRAHAM, P.C.
Becker Building Suite 1100                               #1 Eagle Center, Suite 3A
401 West Main St.                                        O’Fallon, IL 62269
Peoria, IL 61602                                         618.235.9800
                                                         618.235.9805 Fax
All creditors on mailing matrix                         jd@jdgrahamlaw.com
